Citation Nr: 0607273	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty (AD) from May 1945 to 
February 1947 and on active duty for training (ACDUTRA) in 
July 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO increased the rating for 
the veteran's sinusitis from 0 to 10 percent - retroactively 
effective from the date of receipt of his claim for a higher 
rating for this condition.  The RO also determined he had 
submitted new and material evidence to reopen his claim for 
service connection for hearing loss - which previously had 
been denied in March 1997 and not timely appealed - but the 
RO then proceeded to deny this claim on the merits (i.e., 
based on a de novo review of the record).

In July 2004, the Board (like the RO) determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for bilateral hearing loss.  The 
Board then remanded both claims to the RO for further 
development and consideration.

Also in June 2004, the Board granted the veteran's motion to 
advance his case on the docket based on his advanced age.  
See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  

FINDINGS OF FACT

1.  The veteran has sufficient bilateral hearing loss to be 
considered a disability according to VA regulation.  

2.  Based on the medical and other evidence of record, it is 
just as likely as not the veteran's bilateral hearing loss 
resulted from acoustic trauma in service.  

3.  The veteran has X-ray evidence of chronic sinusitis and 
not more than six 
non-incapacitating episodes per year.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the veteran 
has bilateral hearing loss as a result of an injury sustained 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).  

2.  The criteria are not met for a rating greater than 10 
percent for sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.97, 
Code 6510 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the July 2002 statement of the case, the December 
2005 supplemental statement of the case, and the July 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Finally, the Board notes that the veteran has not 
identified any available records of VA or private treatment, 
although he has submitted a letter from a private physician; 
he has also been afforded two VA compensation examinations.  
The veteran has not identified any additional evidence not 
already associated with the claims folder that is obtainable.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist has also 
been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal subsequent to the passage of the VCAA 
and the modifications to 38 U.S.C.A. § 5103(a) therein.  
The record does not reflect that he was notified of the 
provisions of the VCAA prior to that initial decision.  
Subsequent to that initial decision, however, the RO has 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Finally, the veteran's claims were again considered in 
December 2005 in light of the additional development 
performed subsequent to the Board's July 2004 Remand.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits at this juncture.  
See Mayfield, supra.  

Analysis

At the outset, the Board notes that this is a fire-related 
case, in that at least some of the veteran's service medical 
records were damaged or destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Some original 
service medical records are of record, however, and the NPRC 
has provided copies of extracts from the service record book 
and soldier's qualification card.  No further service medical 
records are apparently available.  The available service 
medical records include reports of the veteran's separation 
examination following his first tour of duty in October 1946 
and a National Guard examination in April 1951.  

Hearing loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  



The available service examination reports reflect hearing 
evaluations using the whispered voice test that indicated 
15/15, or normal hearing.  The discharge certificates for 
both periods of active duty and for the veteran's active duty 
for training show his military occupational specialty was as 
an electrical engineer.  The service records do not indicate 
any exposure to noise or other acoustic trauma.  

The veteran contends he initially had noise exposure in basic 
training, later exposure to loud noise on a demolition team 
destroying bunkers, and subsequent aggravation as a Howitzer 
section chief in the National Guard.  

The veteran has not submitted or pointed to any pertinent, 
available post-service treatment records.  He has submitted 
an August 2001 letter from a private physician who stated, 
apparently on information supplied by the veteran, that 
"[h]e has sensorineural hearing loss which is as likely as 
not caused by significant noise that he experienced in World 
War II."  The physician did not provide any rationale or 
records to support his opinion.  

A VA audiologist in October 2005 reported audiometric 
findings that meet the criteria for hearing loss disability 
set forth in 38 C.F.R. § 3.385.  The examiner reviewed the 
claims file and examined the veteran, but stated that she 
could not provide an opinion as to whether any current 
hearing loss was due to noise exposure during service without 
resorting to speculation.  She noted that the whisper tests 
conducted in service were inadequate.  The audiologist did 
comment, however, that the private physician's opinion was 
speculative and that he was not an audiologist.  She further 
stated that noise-induced hearing loss typically improves at 
6000-8000 Hertz, which improvement was not shown on her 
testing of the veteran.  

Evaluating the above medical evidence, the Board finds that 
neither of the medical opinions in this case provides ideal 
evidence to establish or negate service connection for 
bilateral hearing loss.  The private physician's opinion, 
while very favorable to the veteran's claim, was not based on 
an objective review of 


the available evidence and did not provide any rationale or 
other support for the opinion.  On the other hand, the VA 
audiologist did review the record and provided a medical 
statement that the veteran's audiometric data were not 
typical of 
noise-induced hearing loss.  She also said that she could not 
provide a nexus opinion without resorting to speculation.  

The Board accords no weight to the audiologist's comments 
that the private physician was not an audiologist and that 
his opinion was speculative, as the record does not support 
those statements.  The relevance of the fact that the 
physician was not an audiologist is not apparent, since the 
record does not indicate that he was not otherwise qualified 
to render an opinion.  Further, the physician's opinion was, 
on its face, not speculative; indeed, he specifically 
referred to the legal standard applicable in such cases - 
"as likely as not."  The VA audiologist's opinion, 
in comparison, is not internally consistent since, on the one 
hand, she stated that she could not provide a nexus opinion 
without resorting to speculation while at the same time 
providing medical rationale for a negative opinion.  

In light of the fact that this is a fire-related case and 
that service records which might provide evidence helpful to 
the veteran are not available, the Board finds that his 
statements concerning his activities during service are 
credible and that he did indeed sustain acoustic trauma in 
service.  When, as here, at least a portion of the veteran's 
SMRs are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
See, too, Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In addition, the recent medical evidence confirms the veteran 
has sufficient bilateral hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered a 
disability for VA compensation purposes.



Further, the Board finds that the two medical opinions in 
this case are of approximately equal probative value.  The 
law requires that, when the evidence is in relative equipoise 
(i.e., about evenly balanced for and against the claim), the 
veteran is given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Accordingly, the Board resolves 
all doubt in favor of the veteran as to the purported nexus 
between his injury in service (from acoustic trauma) and his 
current hearing loss.  Therefore, service connection is 
warranted.

Sinusitis 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations that are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's pansinusitis is rated under Code 6510.  



Following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is to 
be assigned.  A 30 percent evaluation is warranted if the 
sinusitis is manifested by three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only is to be evaluated 0 percent 
disabling.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
Codes 6510-6514.  

The veteran has not pointed to any recent treatment that he 
has received for sinusitis and has not submitted any 
treatment records.  The claims file does not contain records 
of any treatment for sinusitis since his separation from 
service.  

The veteran reported to a March 2002 VA examiner that he had 
never been treated by antibiotics since service, although he 
had been told on many occasions that he had sinus disease.  
He complained of aching in his teeth and postnasal drainage.  
He has never had sinus surgery.  The clinical examination of 
him was reportedly normal.  A CAT scan showed an air-fluid 
level in the lower frontal sinuses, as well as significant 
disease in the ethmoid sinuses and a mucous retention cyst in 
the right maxillary sinus.  The examiner stated that the 
overall examination showed evidence of acute and chronic 
maxillary and ethmoid sinusitis that has been under no 
treatment.  

The veteran was again examined in October 2005 by the same VA 
examiner.  The examiner's report sets forth the pertinent 
history as described previously.  It was also noted that the 
veteran's sinusitis was treated with antibiotics after the 
2002 examination and that he was also treated by an 
allergist.  The veteran's symptoms had reportedly markedly 
decreased since that time.  He had not had to use antibiotics 
in several months, although he did use a steroid nasal spray.  
A repeat CAT scan reportedly showed that the findings noted 
on the CAT scan in 2002 had cleared remarkably.  The clinical 
examination remained essentially unchanged since 2002.  The 
examiner's assessment included chronic sinusitis, 
particularly in the ethmoid area, under reasonable control 
with allergy desensitization shots; a mucous retention cyst 
in the right maxillary antrum; and no current evidence of 
acute or chronic nose or sinus disease otherwise.  

Records show the veteran's sinusitis initially was rated zero 
percent from 1946.  The more recent March 2002 RO decision at 
issue increased the rating for the disability to 10 percent.  
A higher rating requires evidence of three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, or by more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
veteran has not reported that he has ever had any 
incapacitating episodes of sinusitis.  He has also not 
specifically reported how frequently he has non-
incapacitating episodes.  Further, he has not provided or 
pointed to any medical records that might be available to 
document the severity of his sinusitis.  

The medical evidence clearly shows the veteran has X-ray 
evidence of sinusitis.  However, in the absence of credible 
evidence - medical or otherwise - that he has more than six 
non-incapacitating episodes of sinusitis per year, the Board 
finds that the criteria are not met for a rating greater than 
the currently assigned 10 percent.  The Board concludes, 
therefore, that an increased rating for sinusitis is not 
warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence he 
has ever been hospitalized for treatment of his sinusitis 
since his separation from service.  Neither does the record 
reflect marked interference with his employment.  He has 
submitted no evidence of excessive time off from work due to 
this disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Here, for the 
reasons stated, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  So the provisions 
of § 5107(b) and § 4.3 are not applicable.  


ORDER

Service connection for bilateral hearing loss is granted.  

But the claim for a rating higher than 10 percent for 
sinusitis is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


